Title: From Thomas Jefferson to William Eaton, [7] September 1780
From: Jefferson, Thomas
To: Eaton, William



Sir
In Council september [7,] 1780.

The distress of the southern army calling for our greatest exertions, it becomes necessary that we avail ourselves of the provision law to supply them; and as a call on the counties generally woud produce a glut for a short time, which woud exhaust them at once, and leave the army again in distress, we find it necessary to put it into the hands of some one person who shall call on so many counties at a time and so on successively as may furnish uniform and constant supplies. This duty we expect from you. You will receive herewith blank warrants of appointments which you will fill up with the names of two or three of the most honest and discreet persons in the counties of Pr. Anne, Norfolk, Nansemond, Isle of Wight, So.hampton and Surry, whereby they will be empowered to take live cattle for the use of the army. The acts of assembly made on the subjects and the warrants of appointment herewith transmitted will inform them in what manner they are to conduct themselves. It will be proper for you to withdraw first the beef to be spared from those counties most exposed to the enemy and to draw them off the closest and so proceed to the other counties in order as they stand exposed: it will be necessary for you to provide pastures, drovers &c. for the rent and hire of which you must draw on me. Keep up a punctual correspondence with the  commissary attending the southern army that there may be a proper concert in your proceedings for its support. There is at present corn collected in those counties by commissioners of the provision law formerly appointed therein: and as soon as the corn of the present year is fit for use and will keep we shall take measures for procuring that also. The transportation of this is put on you likewise. You know the great scarcity of carts and waggons. We give you a power of impressing them, but are assured they cannot avail you much. Turn your attention therefore to transportation by water and south quay seems the proper point from which to set out. Three routs present themselves for carrying thence either wholly or in part by water to Halifax. 1. down the black water, and up Meherrin creek or Weecaunsee creek both of which point far towards Halifax. Want of information prevents my knowing whether they are navigable. I fear they are not. 2. down blackwater and up Meherrin river to the nearest landing to Halifax. This will leave a considerable portage. 3. down black water and Chowan and up Roanoke. This is very long and subject to great delays from freshes. You will judge from enquiring [the] means of transportation either by land or water of which you shall be possess[ed] which of these is most practicable. Inform me once a month what supplies [you] shall [have] furnished, what prospects you have, and what [counties you are engaged] in [at] the time; and before you shall have fully [executed your commission in all] those for which you have now warrants, apply to me for others. Your trouble in this undertaking shall be duly rewarded.
I am sir Your very hble servant,

Th: Jefferson

